Case 4:20-cv-00561-SGC Document 1 Filed 04/23/20 Page 1 of 9            FILED
                                                               2020 Apr-23 PM 04:16
                                                               U.S. DISTRICT COURT
                                                                   N.D. OF ALABAMA
Case 4:20-cv-00561-SGC Document 1 Filed 04/23/20 Page 2 of 9
Case 4:20-cv-00561-SGC Document 1 Filed 04/23/20 Page 3 of 9
Case 4:20-cv-00561-SGC Document 1 Filed 04/23/20 Page 4 of 9
Case 4:20-cv-00561-SGC Document 1 Filed 04/23/20 Page 5 of 9
Case 4:20-cv-00561-SGC Document 1 Filed 04/23/20 Page 6 of 9
Case 4:20-cv-00561-SGC Document 1 Filed 04/23/20 Page 7 of 9
Case 4:20-cv-00561-SGC Document 1 Filed 04/23/20 Page 8 of 9
Case 4:20-cv-00561-SGC Document 1 Filed 04/23/20 Page 9 of 9
